■ Hill, J.
On August 16, 1926, the mayor and general council of the City of Atlanta enacted the following ordinance:
“An ordinance providing for a standard or fixing of prices to be paid as wages for skilled laborers in the employ of the city or parties making contracts with the city, where such contracts provide for work or the erection of public buildings and bridges or repairs thereof; and also providing that eight hours will constitute a day’s work for said laborers described as skilled laborers. . .
“Section 1. That the City of Atlanta hereby ordains that it is to the public interest that a minimum wage scale be fixed for work done upon or in the construction of public buildings and bridges and repairs thereon.
“Section 2. In line with this policy, the following scale or wage is ordained on all work done by the city itself or by contractors holding contracts for work upon or in the erection of public buildings or bridges and on all repairs thereon, where such public work or buildings are done by authority of the City of Atlanta: Blacksmith, 90 cents per hour. Carpenters, 80 cents per hour. Painters, 80 cents per hour. Bricklayers, $1.40 per hour. Plasterers, $1.25 per hour. Plumbers, $1.25 per hour. Steamfitters, $1.25 per hour. Electrical Workers, $1.00 per hour. Structural Iron and Steel. Workers, $1.25 per hour. Wood, Wire, and Metal Lathers, $1.00 *561per hour. Sheet Metal Workers, 80 cents per hour. Elevator Constructors, $1.18 per hour. Hoisting Engineers, $1.00 per hour. Stone Cutters, $1.12-% per hour.
“Section 3. That hereafter all contracts entered into with said city shall provide that said wages shall be paid, and where the city itself does the work it shall itself pay said wages.
“Section 4. Where parties have made a contract with the city and have either agreed therein to pay said wages and have failed to do so, or make contract without such agreement and fail to pay said wages, then said contracts are hereby declared null and void, and no monies shall thereafter be paid thereon, and said contractors shall be deemed to have broken their contract with said city, and this ordinance shall be pleaded as a defense to any action brought thereon.
“Section 5. That eight hours is hereby ordained as the maximum hours to be performed on the work described in Section 2 of this ordinance, and employees of the city or of contractors thereon shall not be' required to work upon said work, as therein described, for exceeding eight hours per day; provided that on Saturdays the maximum hours for the day’s work shall not exceed four hours. If contractors violate the provisions of this section, their contract is hereby declared null and void, and no sum shall thereafter be paid thereon by the city, and the provisions of this ordinance can be pleaded as a defense to any action brought thereon.
“Section 6. That in case of a violation of the provisions of this ordinance it shall be the duty of the mayor and general council to see that the terms thereof are in force, and declare said contract null and void, and to decline to make further payments thereon.
“Section 7. That all ordinances and parts of ordinances in conflict with this ordinance be and the same are hereby repealed.”
Applying the principle stated in the headnote, the ordinance just set forth is void as being ultra vires and illegal. The controlling facts in City of Atlanta v. Stein, supra, are so similar to the facts involved in this ease as to render unnecessary an elaborate discussion of the principles there discussed. Tt was therefore erroneous in this ease to refuse an injunction.

Judgment reversed.


All the Justices concur, except